CampelIi, J.,
delivered the opinion of the Court.
As Mrs. Farrar, the then recognized owner and occupant o the soil, was licensed to keep the ferry • for ten years from the *3541st of January, 1879, and she assigned her right and ferry boat, etc.,.to Swayze, who continued to keep the ferry for years after the appellant had obtained the land from Mrs. Farrar (with the knowledge of appellant, who enjoyed free ferriage by consent of the appellee, as it appears), it was right for the Board of Supervisors to refuse to license the appellant to keep the ferry until the . period of ten years from the 1st of January, 1879, expired. The .grant of license to the appellee in 188# may have been void, but the appellant could have no right to a license to keep the ferry so long as it is kept under the license to Mrs. Farrar. It is not true that the subsequent recovery of the land by the appellant operated as a revocation of the license to Mrs. Farrar to keep the ferry. It seems probable that the license granted to the appellee, .in 1884, was in recognition of his claim under the license of Mrs. Farrar, and for about the time it had to run.

Affirmed¿